Name: Commission Regulation (EEC) No 1543/89 of 2 June 1989 amending for the ninth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: marketing;  cooperation policy;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31989R1543Commission Regulation (EEC) No 1543/89 of 2 June 1989 amending for the ninth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 151 , 03/06/1989 P. 0016 - 0021 Finnish special edition: Chapter 3 Volume 29 P. 0096 Swedish special edition: Chapter 3 Volume 29 P. 0096 *****COMMISSION REGULATION (EEC) No 1543/89 of 2 June 1989 amending for the ninth time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 276/89 (4); Whereas examination of the Binova rootstock variety has shown it to be suitable for cultivation in one administrative unit in the Federal Republic of Germany; whereas that variety should therefore be included in the list of rootstock varieties recommended in that administrative unit; Whereas the suitability for cultivation of a certain wine-grape vine variety which has been listed for at least five years in the category of varieties temporarily authorized for certain French administrative units is not satisfactory; whereas that variety should therefore be eliminated from the classification in accordance with the fourth indent of Article 11 (4) of Council Regulation (EEC) No 347/79 (5), as last amended by Regulation (EEC) No 3805/85 (6); Whereas the classification of wine-grape varieties should now include, among the varieties recommended for certain French and Italian administrative units, certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 347/79; Whereas clerical errors in the Annex to Regulation (EEC) No 3800/81 should be corrected on this occasion; Whereas certain wine grape varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 (7), as amended by Regulation (EEC) No 3296/80 (8), for certain Spanish and Italian administrative units; whereas, for those units, those varieties should be included in the category of authorized vine varieties in accordance with Article 11 (1) (b) of Regulation (EEC) No 347/79; Whereas the suitability for cultivation of certain wine-grape vine varieties which have been classified for at least five years as varieties provisionally authorized for certain Italian administrative units has been recognized as satisfactoy; whereas those varieties should accordingly be classified definitively among vine varieties recommended for those administrative units in accordance with Article 11 (4) of Regulation (EEC) No 347/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 32, 3. 2. 1989, p. 10. (5) OJ No L 54, 5. 3. 1979, p. 75. (6) OJ No L 367, 31. 12. 1985, p. 39. (7) OJ No L 248, 1. 11. 1972, p. 53. (8) OJ No L 344, 19. 12. 1980, p. 13. ANNEX The Annex to Regulation (EEC) No 3800/81 is amended as follows: I. in Title I, sub-title I, point II 'FEDERAL REPUBLIC OF GERMANY', 4 (b) is amended as follows: Footnote (8) after the variety Regner B is replaced by footnote (9); II. in Title IV, paragraph B, point I 'FEDERAL REPUBLIC OF GERMANY' is amended as follows: - Footnote (61) in 2 (a) after the variety Binova is deleted; - 'Binova' is added to the list of varieties given at 3 (a) (63); III. in Title I, sub-title I, point IV 'FRANCE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 4. Department of Alpes de Haute-Provence: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 5. Department of Hautes-Alpes: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 6. Department of Alpes-Maritimes: - 'Piquepoul Blanc B', 'Piquepoul Gris G' and 'Piquepoul Noir N' are added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N', 'Piquepoul Blanc B', 'Piquepoul Gris G' and 'Piquepoul Noir N' are deleted from the category of authorized vine varieties. 7. Department of ArdÃ ¨che (subparagraphs A and B): 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 9. Department of AriÃ ¨ge: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 11. Department of Aude: Subparagraph A: 'Viognier B (*)' is added to and 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. Subparagraph B: 'Viognier B (*)' and 'Colombard B (*)' are added to and 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 12. Department of Aveyron: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 13. Department of Bourches-du-RhÃ ´ne: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 15. Department of Cantal (subparagraph A): 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 16. Department of Charente: - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' and 'EdÃ ©rÃ ©na N' are deleted from the category of authorized vine varieties. 19. Department of CorrÃ ¨ze: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 20. Departments of Haute-Corse and Corse-du-Sud: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 24. Department of Dordogne: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 26. Department of DrÃ ´me (subparagraphs A and B): 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 30. Department of Gard: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 31. Department of Haute-Garonne: - 'Chardonnay B' and 'Colombard B' are added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 32. Department of Gers: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 33. Department of Gironde: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 34. Department of HÃ ©rault: Same vine varieties as for the department of Gard, except for 'Viognier B (*)', which is authorized only. In additon, the variety 'Tourbat B' is recommended and the variety 'Servant B' is authorized. 36. Department of Indre: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 37. Department of Indre-et-Loire: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 38. Department of IsÃ ¨re: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 40. Department of Landes: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 41. Department of Loir-et-Cher: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 42. Department of Loire: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 44. Department of Loire-Atlantique: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 45. Department of Loiret: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 46. Department of Lot: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 47. Department of Lot-et-Garonne: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 49. Department of Maine-et-Loire: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 63. Department of Puy-de-DÃ ´me: - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 64. Department of PyrÃ ©nÃ ©es-Atlantiques: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 72. Department of Sarthe: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 73. Department of Savoie: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 79. Department of Duex-SÃ ¨vres: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 81. Department of Tarn: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 82. Department of Tarn-et-Garonne: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 83. Department of Var: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 84. Department of Vaucluse: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 85. Department of VendÃ ©e: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties. 86. Department of Vienne: 'EdÃ ©rÃ ©na N' is deleted from the category of authorized vine varieties; IV. In Title I, sub-title I, point IX 'SPAIN' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 6. Region Catalana: Comunidad AutÃ ³noma de CataluÃ ±a: Provincias: Bercelona, Gerona, LÃ ©rida, Tarragona: 'Pinot noir T (*)', 'Chenin B (*)' and 'Riesling B (*)' are added to the category of authorized vine varieties. 7. Region Balear: Comunidad AutÃ ³noma de Baleares: 'Macabeo B (*), 'Parellada B (*)' and 'Tempranillo T (*)' are added to the category of authorized vine varieties; V. in Title I, sub-title I, point V 'ITALY' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 2. Provincia di Alessandria: - 'Cabernet Sauvignon N' and 'Chardonnay B' are added to the category of recommended vine varieties, - 'Cabernet Sauvignon N (*)' and 'Chardonnay B (*)' are deleted from the category of authorized vine varieties. 24. Provincia di Padova: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B (*)' is deleted from the category of authorized vine varieties. 26. Provincia di Treviso: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B (*)' is deleted from the category of authorized vine varieties. 34. Provincia di Bologna: - 'Pignoletto B' is added to the category of recommended vine varieties, - 'Pinot Grigio G' and 'Alionza B' are added to the category of authorized vine varieties, and 'Pignoletto B' (**) is deleted. 39. Provincia di Piacenza: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B (*) is deleted from the category of authorized vine varieties. 52. Provincia di Ascoli Piceno: 'Cabernet Franc N', 'Chardonnay B', 'Riesling italico B', 'Riesling renano B', 'Sauvignon B' and 'Tocai friulano B' are added to the category of authorized vine varieties. 53. Provincia di Macerata: 'Chardonnay B' is added to the category of authorized vine varieties. 55. Provincia di Perugia: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B (**)' is deleted from the category of authorized vine varieties. 56. Provincia di Terni: - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B (**)' is deleted from the category of authorized vine varieties. 61. Provincia di Viterbo: 'Chardonnay B' is added to the category of authorized vine varieties. 71. Provincia di Campobasso e Isernia: - 'Garganega B', 'Incrocio Manzoni 6.0.13' and 'Sauvignon B' are added to the category of recommended vine varieties, - 'Garganega B (*)', 'Incrocio Manzoni 6.0.13 (*)' and 'Sauvignon B (*)', area deleted from the category of authorized vine varieties. 72. Provincia di Bari: - 'Riesling italico B' is added to the category of recommended vine varieties, - 'Riesling italico B (*)' is deleted from the category of authorized vine varieties. 74. Provincia di Foggia: - 'Cabernet franc N', 'Cabernet Sauvignon N' and 'Riesling renano B' are added to the category of recommended vine varieties, - 'Cabernet franc N (*)', 'Cabernet Sauvignon N (*)' and 'Riesling renano B (*)' are deleted from the category of authorized vine varieties. 82. Provincia di Agrigento: 'Cabernet Sauvignon B', 'Chardonnay B', 'Pinot bianco B' and 'Sauvignon B' are added to the category of authorized vine varieties. 83. Provincia di Caltanisetta: 'Chardonnay B' is added to the category of authorized vine varieties. 84. Provincia di Catania: 'Cabernet Sauvignon B' and 'Chardonnay B' are added to the category of authorized vine varieties. 87. Provincia di Palermo: 'Cabernet Sauvignon B', 'Chardonnay B', 'Mueller-Thurgau B', 'Pino Bianco B', 'Pinot nero N' and 'Sauvignon B' are added to the category of authorized vine varieties. 90. Provincia di Trapani: 'Cabernet Sauvignon B', 'Chardonnay B', 'Mueller-Thurgau'', 'Pinot bianco B' and 'Sauvignon B' are added to the category of authorized vine varieties; VI. in the Annex to Regulation (EEC) No 3800/81: the following footnote is added: '(63) Authorized exclusively in the Regierungsbezirke Darmstadt.' (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 6 June 1989. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 6 June 1989.